FILED
                            NOT FOR PUBLICATION                             FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAYMOND A. ROLES,                                No. 14-35056

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00363-EJL

  v.
                                                 MEMORANDUM*
MELODEE ARMFIELD,

               Defendant - Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Idaho state prisoner Raymond A. Roles appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a violation of his

right to due process in connection with a disciplinary hearing. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Cholla Ready Mix, Inc.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (dismissal on the basis of a statute of

limitations); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Roles’s due process claim as barred by

the statute of limitations because Roles filed this action more than two years after

his claim against defendant Armfield arose. See Idaho Code § 5-219(4) (two-year

statute of limitations for personal injury claims); Canatella v. Van De Kamp, 486
F.3d 1128, 1132-33 (9th Cir. 2007) (forum state’s personal injury statute of

limitations and tolling laws apply to § 1983 actions; federal law determines when a

civil rights claim accrues, which is when the plaintiff knows or has reason to know

of the injury which is the basis of the action). We reject Roles’s arguments

concerning accrual and the continuing violation doctrine.

      The district court did not abuse its discretion by denying Roles’s motion for

relief from judgment because Roles failed to establish grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and factors for

reconsideration under Fed. R. Civ. P. 60(b)).

      AFFIRMED.




                                           2                                   14-35056